— Proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent, dated November 5,1980, as, after a hearing, found petitioner guilty of a specified charge of misconduct and suspended him for 30 days without pay. Determination confirmed insofar as reviewed and proceeding dismissed on the merits, without costs or disbursements. There is substantial evidence in the record to support respondent’s finding as to petitioner’s guilt. Lazer, J. P., Gulotta, Brown and Boyers, JJ., concur.